Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-21-00497-CR

                                       The STATE of Texas,
                                            Appellant

                                                v.

                                        Hugo MARQUEZ,
                                            Appellee

                     From the County Court at Law No. 13, Bexar County, Texas
                                      Trial Court No. 600721
                           Honorable Rosie S. Gonzalez, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: December 22, 2021

MOTION TO DISMISS GRANTED, DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.2(a).

                                                 PER CURIAM

DO NOT PUBLISH